         Case 1:20-cv-00177-N/A Document 26               Filed 09/30/20     Page 1 of 7




             UNITED STATES COURT OF INTERNATIONAL TRADE
________________________________________________
                                                 :
HMTX INDUSTRIES LLC,                             :
HALSTEAD NEW ENGLAND CORPORATION,                :
METROFLOR CORPORATION, and                       :
JASCO PRODUCTS COMPANY LLC,                      :
                                                 :
                        Plaintiffs,              :
                                                 :
                        v.                       : Court No. 20-00177
                                                 :
UNITED STATES OF AMERICA;                        :
OFFICE OF THE UNITED STATES TRADE                :
REPRESENTATIVE; ROBERT E. LIGHTHIZER, U.S.       :
TRADE REPRESENTATIVE; U.S. CUSTOMS &             :
BORDER PROTECTION; MARK A. MORGAN, U.S.          :
CUSTOMS & BORDER PROTECTION ACTING               :
COMMISSIONER,                                    :
                                                 :
                                                 :
                        Defendants.              :
                                                 :

                 PLAINTIFFS’ MOTION FOR A THREE-JUDGE PANEL

       Pursuant to 28 U.S.C. § 255 and U.S. Court of International Trade Rule 77(e)(2), Plaintiffs

HMTX Industries LLC, Halstead New England Corporation, Metroflor Corporation, and Jasco

Products Company LLC (“Plaintiffs”) respectfully move the Court to assign this matter to a three-

judge panel. Defendants have informed Plaintiffs that they oppose this motion and intend to file a

response. For the following reasons, the Court should grant Plaintiffs’ motion.

                                          ARGUMENT

       Congress has authorized the Chief Judge to assign an action to a three-judge panel if it

“(1) raises an issue of the constitutionality of an Act of Congress, a proclamation of the President

or an Executive order; or (2) has broad or significant implications in the administration or

interpretation of the customs laws.” 28 U.S.C. § 255(a); see USCIT R. 77(e)(2) (same). The

ultimate decision “concerning the appointment of a three-judge panel fall[s] within the sound
                                                 1
            Case 1:20-cv-00177-N/A Document 26            Filed 09/30/20     Page 2 of 7




discretion of the chief judge.” Sony Elecs. Inc. v. United States, 143 F. Supp. 2d 970, 973 (Ct.

Int’l Trade 2001) (Carman, C.J.). That discretion is guided by three factors: (1) whether “the

issues presented satisfy either of the two statutory criterion set forth in 28 U.S.C. § 255(a)”; (2)

whether the plaintiff has “demonstrate[d] facts which would warrant a finding that the action

presents a question of such an exceptional nature as to require the designation of a three-judge

panel”; and (3) “whether the benefits and advantages of a decision by a three-judge panel outweigh

the benefits derived from the more efficient utilization of judicial resources provided by a single

judge.” Id. (citations omitted); accord Flint Hills Res., LP v. United States, 764 F. Supp. 2d 1336,

1337 (Ct. Int’l Trade 2011) (Pogue, C.J.). All three considerations weigh in favor of three-judge-

panel review.

       1.       Plaintiffs’ Action Satisfies the Statutory Criterion of Having Broad or
                Significant Implications

       As indicated by the response Plaintiffs’ action has generated, Plaintiffs’ action plainly has

“broad or significant implications in the administration or interpretation of” Sections 301, 304, and

307 of the Trade Act of 1974 (“the Trade Act”), 19 U.S.C. §§ 2411, 2414, and 2417.

       This case involves Defendants’ “prosecution of an unprecedented, unbounded, and

unlimited trade war impacting over $500 billion in imports from the People’s Republic of China”

on authority purportedly conferred to them under the Trade Act. Am. Compl. ¶¶ 1, 2. Yet neither

this Court nor any other has addressed the scope and application of that authority in the context of

a trade war with a foreign country. This case thus raises a significant issue of first impression:

whether Defendants may prosecute a trade war—including a series of escalations in response to

retaliatory countermeasures—based on a limited investigation conducted pursuant to Section 301

of the Trade Act. More specifically, this action challenges the limits of Defendants’ modification

authority under Section 307 of the Trade Act, including whether that authority can be used to

                                                 2
             Case 1:20-cv-00177-N/A Document 26            Filed 09/30/20     Page 3 of 7




ratchet up tariffs in response to retaliation even in the absence of new investigatory findings by

USTR.

        Those novel questions have “broad or significant implications” in the administration of the

customs laws, 28 U.S.C. § 255(a)(2), including the Executive Branch’s power to take similar

measures in the future. Although Plaintiffs do not assert a constitutional claim, see id. § 255(a)(1),

this action also implicates significant issues of congressional and presidential authority, as well as

principles of constitutional avoidance. Plaintiffs’ action therefore satisfies the statutory standard.

See Fundicao Tupy S.A. v. United States, 652 F. Supp. 1538, 1543 (Ct. Int’l Trade 1987) (Re, C.J.)

(granting motion to assign an action to three-judge panel where the dispute involved issues of first

impression and “the scope and application” of the statute at issue “raise[d] sufficiently significant

questions of law within the meaning of section 255(a) to warrant the designation of a three-judge

panel of this Court to hear and determine the case”).

        2.       Plaintiffs’ Action Raises a Question of an Exceptional Nature

        This action also presents a question of such an exceptional nature as to necessitate the

designation of a three-judge panel. For one thing, the scope of the challenged action is immense:

Defendants have imposed enhanced duties of 10% to 25% on the vast majority of imports that

enter the United States from China. Am. Compl. ¶ 28. Defendants have already imposed

additional duties on over $300 billion in imports from China covered by List 3 and List 4A (id. at

¶¶ 28-62, 75), which together affect more than 10% of all U.S. global imports. See id. at ¶¶ 28,

75; see also U.S. CENSUS BUREAU, Annual Trade Highlights, https://www.census.gov/foreign-

trade/statistics/highlights/annual.html. Needless to say, those duties have affected countless U.S.

companies that import such products and pay the additional duties. Am. Compl. ¶¶ 48, 59.

Defendants received nearly 10,000 comments on the proposed actions resulting in List 3 and List



                                                  3
         Case 1:20-cv-00177-N/A Document 26                Filed 09/30/20     Page 4 of 7




4A. Id. at ¶¶ 3, 40, 53. Those actions have also impacted virtually all U.S. consumers, who have

borne the brunt of these duties as they are passed through in the form of higher retail prices. Id.

       Indeed, the exceptional nature of this challenge is amply demonstrated by the

unprecedented response from the U.S. business community. As this Court knows, since this action

was commenced, over 3,500 suits (involving an even greater number of individual businesses)

have raised similar claims with this Court. The Court’s decision in this case will determine the

lawfulness of Defendants’ actions for thousands of plaintiffs and countless other interested parties.

A three-judge panel will therefore help determine—in a uniform, authoritative, and consistent

manner—whether Defendants lawfully promulgated List 3 and List 4A. See, e.g., Fundicao Tupy,

652 F. Supp. at 1541 (“[T]he authority conferred upon the chief judge in section 255 embodies the

congressional policy determination that a decision rendered by a three-judge panel contributes to

the uniform interpretation and application of the nation’s international trade laws” because such

three-judge consideration “fosters a fuller judicial consideration of the case.”); id. at 1542 (“[T]he

consolidated view of a three-judge panel will reflect an institutional consensus, [and the panel’s]

decision is likely to be more acceptable and persuasive to individual judges of this Court as well

as judges of the Court of Appeals for the Federal Circuit who may be faced with a similar issue.”).

       Notably, the harbor maintenance tax (“HMT”) litigation, which also involved thousands of

lawsuits, was assigned to a three-judge panel for resolution of the merits issues. U.S. Shoe Corp.

v. United States, No. 94-11-00668, Docket No. 3 (Ct. Int’l Trade 1994) (Re, C.J.). Several recent

matters of similar importance have also been assigned to three-judge panels. In Transpacific Steel

LLC v. United States, for example, a three-judge panel of this Court addressed whether the

President exceeded his authority under Section 232 of the Trade Expansion Act of 1962. No. 19-

009, 2020 WL 3979838 (Ct. Int’l Trade July 14, 2020); see No. 19-009, Docket No. 11 (Ct. Int’l



                                                  4
            Case 1:20-cv-00177-N/A Document 26            Filed 09/30/20     Page 5 of 7




Trade Feb. 14, 2019) (assigning action to three-judge panel consisting of Judges Kelly, Katzmann,

and Restani). The Court likewise recently determined sua sponte that another series of challenges

to the President’s authority under Section 232 warranted three-judge consideration. See, e.g.,

PrimeSource Building Products, Inc. v. United States, No. 20-032, Docket No. 54 (Ct. Int’l Trade

Mar. 12, 2020) (assigning action to three-judge panel consisting of Chief Judge Stanceu and Judges

Choe-Groves and Baker). Both of those actions challenged whether the defendants acted in excess

of the authority conferred to them, just as Plaintiffs’ action does here.        In addition, both

Transpacific (which involves steel imports from Turkey) and PrimeSource (which involves

imports of downstream aluminum and steel products) concerned a much smaller volume of trade—

in terms of product scope, quantity, and value—than this action. In view of the much greater

impact that this litigation will have on U.S. trade, Plaintiffs respectfully request assignment to a

three-judge panel as well.

       3.       The Benefits of Three-Judge Panel Review Outweigh Any Advantages Gained
                from a Decision by a Single Judge

       The benefits and advantages of a decision by a three-judge panel in this dispute would far

outweigh any benefits derived from a single judge presiding over the action. As noted, this

unprecedented action involves the rights of thousands of businesses, billions of dollars in accruing

annual duties, significant questions of Executive and Legislative Branch authority, and intense

nationwide and global interest. There is obvious benefit to having the important questions at issue

decided by a three-judge panel.

       By contrast, there are no obvious disadvantages to assigning this case to a three-judge

panel. Plaintiffs’ complaint was filed just 20 days ago, and court proceedings (beyond filing of

initial procedural motions) have not yet commenced. This case has not already been assigned to a

single judge, see Cemex, S.A. v. United States, 765 F. Supp. 745, 750 (Ct. Int’l Trade 1991)


                                                 5
         Case 1:20-cv-00177-N/A Document 26               Filed 09/30/20     Page 6 of 7




(Carman, Acting C.J.), nor has a single judge already presided over cases dealing with the same

issues, see Sony Elecs., 143 F. Supp. 2d at 977. To the extent that the Court concludes that a single

judge is better equipped for case-management issues, this Court can simply follow the precedent

established in the HMT litigation: assign case-management responsibilities to a single judge while

leaving the significant merits issues to be decided by a three-judge panel. See generally U.S. Shoe

Corp. v. United States, No. 94-11-00668 (Ct. Int’l Trade 1994).

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court assign this matter

to a three-judge panel.

                                              Respectfully submitted,

                                               /s/ Matthew R. Nicely
                                              Matthew R. Nicely
                                              Pratik A. Shah
                                              James E. Tysse
                                              Devin S. Sikes
                                              Daniel M. Witkowski
                                              Sarah B. W. Kirwin

Dated: September 30, 2020                     AKIN GUMP STRAUSS HAUER & FELD LLP
                                              2001 K Street, NW
                                              Washington, D.C. 20006

                                              Counsel to Plaintiffs HMTX Industries LLC,
                                              Halstead New England Corporation, Metroflor
                                              Corporation, and Jasco Products Company LLC




                                                 6
          Case 1:20-cv-00177-N/A Document 26             Filed 09/30/20    Page 7 of 7




             UNITED STATES COURT OF INTERNATIONAL TRADE
________________________________________________
                                                 :
HMTX INDUSTRIES LLC,                             :
HALSTEAD NEW ENGLAND CORPORATION, and            :
METROFLOR CORPORATION,                           :
                                                 :
                        Plaintiffs,              :
                                                 :
                        v.                       : Court No. 20-00177
                                                 :
UNITED STATES OF AMERICA;                        :
OFFICE OF THE UNITED STATES TRADE                :
REPRESENTATIVE; ROBERT E. LIGHTHIZER, U.S.       :
TRADE REPRESENTATIVE; U.S. CUSTOMS &             :
BORDER PROTECTION; MARK A. MORGAN, U.S.          :
CUSTOMS & BORDER PROTECTION ACTING               :
COMMISSIONER,                                    :
                                                 :
                                                 :
                        Defendants.              :
                                                 :

                                      PROPOSED ORDER

         Upon consideration of Plaintiffs’ Motion for a Three-Judge Panel and all other pertinent

papers, it is hereby

         ORDERED that Plaintiffs’ Motion is GRANTED; and

         ORDERED that Court No. 20-00177 is assigned to a three-judge panel whose composition

will be determined at a later date.




Dated:
         New York, NY                                       Chief Judge Timothy C. Stanceu
